Citation Nr: 1525286	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  13-28 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy, including as due to herbicide exposure.

2.  Entitlement to a certificate of eligibility for an automobile allowance and specially adapted equipment or specially adapted equipment only.

3.  Entitlement to a certificate of eligibility for specially adapted housing or a special home adaption grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

Since the issuance of the statement of the case (SOC) additional evidence has been received by the Board for which a waiver of initial RO consideration was provided. 38 C.F.R. § 20.1304 (2014).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to a certificate of eligibility for an automobile allowance and specially adapted equipment or specially adapted equipment only and entitlement to a certificate of eligibility for specially adapted housing or a special home adaption grant are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam while on active duty and was exposed to Agent Orange.

2.  The Veteran is currently diagnosed with bilateral lower extremity peripheral neuropathy.

3.  The currently diagnosed bilateral lower extremity peripheral neuropathy is related to service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral lower extremity peripheral neuropathy, including as due to herbicide exposure, have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.313, 3.326(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The instant decision grants service connection for bilateral lower extremity peripheral neuropathy and remands the remaining issues on appeal for further development.  As such, no further discussion of VA's duties to notify and to assist is necessary.

Service Connection for Bilateral Lower Extremity Peripheral Neuropathy

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

The Veteran is currently diagnosed with bilateral lower extremity peripheral neuropathy.  Peripheral neuropathy is a "chronic disease" listed as an organic disease of the nervous system under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As the instant decision grants service connection for bilateral lower extremity peripheral neuropathy on a direct basis, there is no need to discuss whether service connection is warranted on a presumptive basis.

Service connection may also be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.

The following diseases are deemed associated with herbicide exposure under VA law: AL amyloidosis, Chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), Multiple myeloma, Non-Hodgkin's lymphoma, Parkinson's disease, early onset peripheral neuropathy, Porphyria cutanea tarda, Prostate cancer, Respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and Soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  As the instant decision grants service connection for bilateral lower extremity peripheral neuropathy on a direct basis, there is no need to discuss whether service connection is warranted under the presumptive provisions of 38 C.F.R. §§ 3.307(a)(6) for diseases associated with exposure to certain herbicide agents.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The U.S. Court of Appeals for Veterans Claims (Court) has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Veteran has advanced that service connection for bilateral lower extremity peripheral neuropathy is warranted due to exposure to Agent Orange while serving in the Republic of Vietnam.  At the outset, the Board notes that in the September 2013 SOC VA conceded the Veteran's exposure to Agent Orange, as service personnel records reflected active duty in the Republic of Vietnam.  Next, the Board finds that the Veteran is currently diagnosed with bilateral lower extremity peripheral neuropathy, as both VA and private treatment records reflect such a diagnosis.

After a review of all the evidence of record, lay and medical, the Board finds the evidence is at least in equipoise as to whether the Veteran's bilateral lower extremity peripheral neuropathy is related to active service.  In a March 2015 statement, the Veteran advanced that he began feeling numbness in his toes during service, and that over the years the numbness spread to halfway up the thighs.  The Veteran's wife also conveyed in an August 2013 statement that the Veteran returned from service with numb toes.  However, other evidence of record conveys that the toe symptoms might not have manifested until the late 1970s or early 1980s.

A private treatment record dated September 2011 reflects that, after diagnosing the Veteran with peripheral neuropathy, the private examiner opined that, while the cause appeared to be idiopathic, prior toxic exposure, including Agent Orange, could not be ruled out as the cause of the disability.  In July 2013, the Veteran received a VA medical evaluation.  At the conclusion of the evaluation, the VA physician opined that the Veteran's exposure to Agent Orange was the likely basis for the diagnosed bilateral lower extremity peripheral neuropathy.  The VA physician went on to state that "in my opinion, [the Veteran] has a valid claim to Agent Orange exposure as basis for his peripheral neuropathy."  Finally, a March 2015 VA treatment record noted under history that the Veteran had a chronic progressive peripheral neuropathy from Agent Orange.  

The Veteran served in the Republic of Vietnam while on active duty and was exposed to Agent Orange.  He has a current diagnosis of bilateral lower extremity peripheral neuropathy.  A VA physician at a July 2013 VA medical evaluation opined that the Veteran's bilateral lower extremity peripheral neuropathy was likely related to the in-service Agent Orange exposure.  Further, additional VA and private treatment records reflect that the disability may be related to in-service herbicide exposure.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the currently diagnosed bilateral lower extremity peripheral neuropathy was incurred in active service.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral lower extremity peripheral neuropathy is granted.


REMAND

Entitlement to Automobile and Adaptive Equipment or Adaptive Equipment Only, and Specially Adapted Housing or a Special Home Adaptation Grant

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. 
§ 3.159(c)(4) (2014).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Pursuant to 38 C.F.R. § 3.808(2)(b)(1) (2014), a Veteran may be entitled to a certificate of eligibility for an automobile allowance and specially adapted equipment, or specially adapted equipment only, when there is loss or permanent loss of use of one or both feet.  The term "loss of use" of a hand or foot is defined by 38 C.F.R. § 3.350(a)(2) (2014) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or the knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc. in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.

Additionally, pursuant to 38 C.F.R. § 3.809(b) (2014), a Veteran may be entitled to a certificate of eligibility for specially adapted housing based, in part, on the loss or loss of use of one or both lower extremities.  Specifically, specially adapted housing is available to a veteran who has a permanent and total service-connected disability due to: (1) The loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or 
(2) Blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity, or (3) The loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (4) The loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (5) The loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow, or 
(6) Full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 U.S.C.A. § 2101 (West 2014); 38 C.F.R. § 3.809(b).  The phrase "preclude locomotion" is defined as the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c).

Further, the Board notes that entitlement to a special home adaptation grant under 38 C.F.R. § 3.809a (2014) is only warranted where the Veteran is not entitled to benefits under the provisions of 38 C.F.R. § 3.809.

The evidence of record reflects that the Veteran has advanced that the now service-connected bilateral lower extremity peripheral neuropathy is so severe that he is completely dependent on the use of a power chair for mobility.  Unfortunately, there is insufficient evidence of record to allow the Board to render an opinion as to the extent of the Veteran's bilateral lower extremity peripheral neuropathy symptomatology, and/or the Veteran's ability to move under his own power.  As such, the Board finds that a remand is necessary for a VA examination and opinion.


Outstanding Medical Records

VA should obtain all relevant VA and private clinical documentation that potentially could be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand the AOJ should obtain any outstanding VA medical records for the period from September 2013, and the AOJ should also request that the Veteran provide information as to any recent private peripheral neuropathy treatment.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should contact the Veteran and request that he provide information as to any recent private treatment for bilateral lower extremity peripheral neuropathy.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation pertaining to the treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2014).

2.  The AOJ should obtain any outstanding VA medical records concerning the bilateral lower extremity peripheral neuropathy disability, not currently associated with the record, from the Southern Arizona VA Health Care System, for the period from September 2013.

3.  Then, provide the Veteran with the appropriate VA examination to assist in determining the severity of the service-connected bilateral lower extremity peripheral neuropathy and whether such disability warrants entitlement to a certificate of eligibility for an automobile allowance and adaptive equipment and/or specially adapted housing.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that the documents were reviewed.

The examiner should then provide an opinion, consistent with sound medical judgment, as to the following:

(i)  Is the symptomatology of the peripheral neuropathy of the left foot so severe that no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance?

(ii)  Is the symptomatology of the peripheral neuropathy of the right foot so severe that no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance?

(iii)  Does the Veteran's bilateral lower extremity peripheral neuropathy symptomatology result in the loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair?

(iv)  Does the Veteran's bilateral lower extremity peripheral neuropathy symptomatology result in the loss of use of at least one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair?

(v)  Does the Veteran's bilateral lower extremity peripheral neuropathy symptomatology result in the loss of use of at least one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair?

4.  Thereafter, readjudicate the claims.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


